Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to submission of application on 10/11/2021.
Claims 1-20 are presented for examination.
	Priority
	Applicants’ claim for the benefit of a prior-filed US application 16385941 filed on 4/16/2019, and US application 14205343 filed on 3/11/2014 is acknowledged and admitted.
	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/7/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2 does not include a period following the claim number. Examiner suggests amending to read "2.".  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1, 3-11, 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5-7, 9, 11-15 of U.S. Patent No. 11023199, in view of Gayles et al (US 20150088966 A1 thereafter “Gayles”).
As to claim 1, claim 1 of U.S. Patent No. 11023199 discloses a tangible, non-transitory, computer-readable media having instructions encoded therein, wherein the instructions, when executed by one or more processors, cause a control device to perform functions comprising: [“Tangible, non-transitory, computer-readable media having instructions encoded therein, wherein the instructions, when executed by one or more processors, cause a control device to perform a method comprising:”]
displaying a plurality of control representations within a graphical user interface, wherein each control representation corresponds to a group of one or more playback devices distinct from the control device, wherein each control representation comprises a visible border that delineates the control representation from other control representations, and … [“causing a graphical interface of the control device to display a control interface that comprises multiple control representations in respective regions of the control interface, wherein each control representation includes a visible border that delineates the control representation from other control representations, and”]
(i) changing the display of the first control representation from the compact format to an expanded format that comprises at least one playback control within the visible border surrounding the first control representation that is not included in the compact format, and [“modifying the visible border of the particular control representation to a modified state that facilitates inclusion of one or more transport controls within the visible border of the particular control representation and”]
(ii) repositioning one or more other control representation to different regions of the graphical user interface so that the one or more other control representations are displayed in the compact format within the graphical user interface without overlapping display of the first control representation in the expanded format within the graphical user interface [“repositioning control representations associated with different groups of one or more playback devices to different regions of the graphical interface so they are displayed without overlapping the particular control representation;”].
Although the conflicting claims are not identical, they are not patentably distinct from each other because they recite only obvious differences which would have been obvious to one of ordinary skill in the art at the time of invention such as simply omitting/adding steps or elements along with their functions, and obvious modifications to the language.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified claim 1 of U.S. Patent No. 11023199 to omit steps/elements and modify the language.
Motivation to do so would be to broaden the scope of the claims.
However, claim 1 of U.S. Patent No. 11023199 does not teach “wherein each control representation is displayed according to a compact format; and after receiving an input associated with a first control representation of the plurality of control representations via the graphical user interface”.

Gayles discloses that Fig 5 shows that activity tiles (plurality of control representations) for a plurality of devices 104 may be displayed [See ¶-77, 83-84]. Fig 6 shows that when selected (receiving an input), the activity tile is expanded to an activity detail view interface (expanded format) [See ¶-89, 92]. Thus a skilled artisan would understand that the activity tiles in Fig 5 are collapsed (compact format). Fig 6 shows that expanded activity detail 606, and device control 610 (respectively playback control) are displayed within the expanded view [See ¶-94, 96]. Fig 6 shows that they are displayed within the top and bottom border of the tile view.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified claim 1 of U.S. Patent No. 11023199 to incorporate the teachings of Gayles’ expansion input.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Gayles’ expansion input would have predictably resulted in optimizing screen real estate while allowing the user to view additional details/controls for desired devices.
As to claim 3, claim 1 of U.S. Patent No. 11023199, and Gayles disclose the tangible, non-transitory computer readable media of claim 1, wherein the at least one playback control comprises a control for one or more of: (i) initiating playback of media depicting within the visible border, the one or more transport controls, wherein each of the one or more transport controls corresponds to a respective playback action of the following playback actions: (i) initiating playback of the associated media content, (ii) pausing playback of the associated media content, (iii) skipping playback of a portion of the associated media content and playing a portion of the associated media content that follows the skipped portion of the associated media content, or (iv) playing a portion of the associated media content that precedes a portion of the associated media content that is currently queued for playback;”].
As to claim 4, claim 3 of U.S. Patent No. 11023199, and Gayles disclose the tangible, non-transitory, computer-readable media of claim 1, displaying a plurality of control representations within a graphical user interface comprises displaying the first control representation in a first region occupying a first area within the graphical user interface, and [“wherein causing the graphical interface of the control device to display the control interface that comprises multiple control representations in respective regions of the control interface comprises causing the graphical interface of the control device to display the particular control representation in a first region occupying a first area within the displayed control interface, and”]
wherein changing the display of the first control representation from the compact format to an expanded format comprises expanding the visible border and the first wherein modifying the particular control representation to facilitate inclusion of the one or more transport controls comprises expanding the visible border and the first region to occupy a second area within the displayed control interface that is larger than the first area.”].
As to claim 5, claims 1, and 4 of U.S. Patent No. 11023199, and Gayles disclose the tangible, non-transitory, computer-readable media of claim 1, wherein changing the display of the first control representation from the compact format to an expanded format that comprises at least one playback control within the visible border surrounding the first control representation that is not included in the compact format comprises [Claim 1, “modifying the visible border of the particular control representation to a modified state that facilitates inclusion of one or more transport controls within the visible border of the particular control representation”]
modifying the first control representation to include a volume control icon configured to control a volume of the group of one or more playback devices [Claim 4, “modifying the particular control representation to include a volume slider control that controls volume of the particular group.”].  
As to claim 6, claims 1, and 5 of U.S. Patent No. 11023199, and Gayles disclose the tangible, non-transitory, computer-readable media of claim 1, wherein changing the display of the first control representation from the compact format to an expanded format that comprises at least one playback control within the visible border surrounding the first control representation that is not included in the compact format comprises [Claim 1, “modifying the visible border of the particular control representation to a modified state that facilitates inclusion of one or more transport controls within the visible border of the particular control representation”]
modifying the first control representation to include a volume control icon configured to control a volume of one playback device in the group of one or more playback devices [Claim 5, “modifying the particular control representation to include a volume slider control that controls volume of a particular playback device of the particular group.”].  
As to claim 7, claim 5 of U.S. Patent No. 11023199, and Gayles disclose the tangible, non-transitory, computer-readable media of claim 6, wherein the volume control icon comprises a slider control icon [Claim 5, “modifying the particular control representation to include a volume slider control that controls volume of a particular playback device of the particular group.”].
As to claim 8, claims 1, and 6 of U.S. Patent No. 11023199, and Gayles disclose the tangible, non-transitory, computer-readable media of claim 1, wherein changing the display of the first control representation from the compact format to an expanded format that comprises at least one playback control within the visible border surrounding the first control representation that is not included in the compact format comprises [Claim 1, “modifying the visible border of the particular control representation to a modified state that facilitates inclusion of one or more transport controls within the visible border of the particular control representation”]
modifying the first control representation to include a shuffle control icon configured to cause the group of one or more playback devices to play back media content queued for playback in random order [Claim 6, “modifying the particular control representation to include a shuffle control that causes the particular group to play back media items of the associated media content in random order.”].  
As to claim 9, claims 1, and 7 of U.S. Patent No. 11023199, and Gayles disclose the tangible, non-transitory, computer-readable media of claim 1, wherein changing the display of the first control representation from the compact format to an expanded format that comprises at least one playback control within the visible border surrounding the first control representation that is not included in the compact format comprises [Claim 1, “modifying the visible border of the particular control representation to a modified state that facilitates inclusion of one or more transport controls within the visible border of the particular control representation”]
modifying the first control representation to include a repeat control icon configured to cause the group of one or more playback devices to repeat playback of media content queued for playback [Claim 7, “modifying the particular control representation to include a repeat control that causes the particular group to repeatedly play back the associated media content.”].
As to claim 10, claim 1 of U.S. Patent No. 11023199, and Gayles disclose the tangible, non-transitory, computer-readable media of claim 1, wherein changing the display of the first control representation from the compact format to an expanded format that comprises at least one playback control within the visible border surrounding the first control representation that is not included in the compact format comprises [Claim 1, “modifying the visible border of the particular control representation to a modified state that facilitates inclusion of one or more transport controls within the visible border of the particular control representation”]

As to claim 11, claim 9 of U.S. Patent No. 11023199 disclose a method performed by a control device, the method comprising: displaying a plurality of control representations within a graphical user interface, wherein each control representation corresponds to a group of one or more playback devices distinct from the control device, wherein each control representation comprises a visible border that delineates the control representation from other control representations, and [“method comprising: causing a graphical interface of a control device to display a control interface that comprises multiple control representations in respective regions of the control interface, wherein each control representation includes a visible border that delineates the control representation from other control representations, and”]
(i) changing the display of the first control representation from the compact format to an expanded format that comprises at least one playback control within the visible border surrounding the first control representation that is not included in the compact format, and [“modifying the visible border of the particular control representation to a modified state that facilitates inclusion of one or more transport controls within the visible border of the particular control representation and”]
(ii) repositioning one or more other control representation to different regions of the graphical user interface so that the one or more other control representations are displayed in the compact format within the graphical user interface without overlapping display of the first control representation in the expanded format within the graphical user interface [“repositioning control representations associated with different groups of one or more playback devices to different regions of the graphical interface so they are displayed without overlapping the particular control representation;”].
Although the conflicting claims are not identical, they are not patentably distinct from each other because they recite only obvious differences which would have been obvious to one of ordinary skill in the art at the time of invention such as simply omitting/adding steps or elements along with their functions, and obvious modifications to the language.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified claim 1 of U.S. Patent No. 11023199 to omit steps/elements and modify the language.
Motivation to do so would be to broaden the scope of the claims.
However, claim 9 of U.S. Patent No. 11023199 does not teach “wherein each control representation is displayed according to a compact format; and after receiving an input associated with a first control representation of the plurality of control representations via the graphical user interface”.

Gayles discloses that Fig 5 shows that activity tiles (plurality of control representations) for a plurality of devices 104 may be displayed [See ¶-77, 83-84]. Fig 6 shows that when selected (receiving an input), the activity tile is expanded to an activity detail view interface (expanded format) [See ¶-89, 92]. Thus a skilled artisan would understand that the activity tiles in Fig 5 are collapsed (compact format). Fig 6 shows that expanded activity detail 606, and device control 610 (respectively playback control) are displayed within the expanded view [See ¶-94, 96]. Fig 6 shows that they are displayed within the top and bottom border of the tile view.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified claim 9 of U.S. Patent No. 11023199 to incorporate the teachings of Gayles’ expansion input.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Gayles’ expansion input would have predictably resulted in optimizing screen real estate while allowing the user to view additional details/controls for desired devices.
As to claim 13, claim 9 of U.S. Patent No. 11023199, and Gayles disclose the method of claim 11, wherein the at least one playback control comprises a control for one or more of. (i) initiating playback of media content, (ii) pausing playback of media depicting within the visible border the one or more transport controls, wherein each of the one or more transport controls corresponds to a respective playback action of the following playback actions: (i) initiating playback of the associated media content, (ii) pausing playback of the associated media content, (iii) skipping playback of a portion of the associated media content and playing a portion of the associated media content that follows the skipped portion of the associated media content, or (iv) playing a portion of the associated media content that precedes a portion of the associated media content that is currently queued for playback;”].
As to claim 14, claim 11 of U.S. Patent No. 11023199, and Gayles disclose the method of claim 11, displaying a plurality of control representations within a graphical user interface comprises displaying the first control representation in a first region occupying a first area within the graphical user interface, and [“wherein causing the graphical interface of the control device to display the control interface that comprises multiple control representations in respective regions of the control interface comprises causing the graphical interface of the control device to display the particular control representation in a first region occupying a first area within the displayed control interface, and”]
wherein changing the display of the first control representation from the compact format to an expanded format comprises expanding the visible border and the first region to occupy a second area within the graphical user interface that is larger than the wherein modifying the particular control representation to facilitate inclusion of the one or more transport controls comprises expanding the visible border and the first region to occupy a second area within the displayed control interface that is larger than the first area.”].
As to claim 15, claims 9, and 12 of U.S. Patent No. 11023199, and Gayles disclose the method of claim 11, wherein changing the display of the first control representation from the compact format to an expanded format that comprises at least one playback control within the visible border surrounding the first control representation that is not included in the compact format comprises [Claim 9, “modifying the visible border of the particular control representation to a modified state that facilitates inclusion of one or more transport controls within the visible border of the particular control representation”]
modifying the first control representation to include a volume control icon configured to control a volume of the group of one or more playback devices [Claim 12, “modifying the particular control representation to include a volume slider control that controls volume of the particular group.”].
As to claim 16, claims 9, and 13 of U.S. Patent No. 11023199, and Gayles disclose the method of claim 11, wherein changing the display of the first control representation from the compact format to an expanded format that comprises at least one playback control within the visible border surrounding the first control representation that is not included in the compact format comprises [Claim 9, “modifying the visible border of the particular control representation to a modified state that facilitates inclusion of one or more transport controls within the visible border of the particular control representation”]
modifying the first control representation to include a volume control icon configured to control a volume of one playback device in the group of one or more playback devices [Claim 13, “modifying the particular control representation to include a volume slider control that controls volume of a particular playback device of the particular group.”].
As to claim 17, claim 13 of U.S. Patent No. 11023199, and Gayles disclose the method of claim 16, wherein the volume control icon comprises a slider control icon [Claim 13, “modifying the particular control representation to include a volume slider control that controls volume of a particular playback device of the particular group.”].
As to claim 18, claims 9, and 14 of U.S. Patent No. 11023199, and Gayles disclose the method of claim 11, wherein changing the display of the first control representation from the compact format to an expanded format that comprises at least one playback control within the visible border surrounding the first control representation that is not included in the compact format comprises [Claim 9, “modifying the visible border of the particular control representation to a modified state that facilitates inclusion of one or more transport controls within the visible border of the particular control representation”]
modifying the first control representation to include a shuffle control icon configured to cause the group of one or more playback devices to play back media content queued for playback in random order [Claim 14, “modifying the particular control representation to include a shuffle control that causes the particular group to play back media items of the associated media content in random order.”].
As to claim 19, claims 9, and 15 of U.S. Patent No. 11023199, and Gayles disclose the method of claim 11, wherein changing the display of the first control representation from the compact format to an expanded format that comprises at least one playback control within the visible border surrounding the first control representation that is not included in the compact format comprises [Claim 9, “modifying the visible border of the particular control representation to a modified state that facilitates inclusion of one or more transport controls within the visible border of the particular control representation”]
modifying the first control representation to include a repeat control icon configured to cause the group of one or more playback devices to repeat playback of media content queued for playback [Claim 15, “modifying the particular control representation to include a repeat control that causes the particular group to repeatedly play back the associated media content.”].
As to claim 20, claim 9 of U.S. Patent No. 11023199, and Gayles disclose the method of claim 11, wherein changing the display of the first control representation from the compact format to an expanded format that comprises at least one playback control within the visible border surrounding the first control representation that is not included in the compact format comprises [Claim 9, “modifying the visible border of the particular control representation to a modified state that facilitates inclusion of one or more transport controls within the visible border of the particular control representation”]
.
Claims 2, and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, and 9 of U.S. Patent No. 11023199, in view of Gayles et al (US 20150088966 A1 thereafter “Gayles”), in view of Hudson Jr (US 20070186183 A1).
As to claim 2, claim 1 of U.S. Patent No. 11023199, and Gayles disclose the tangible, non-transitory computer readable media of claim 1, wherein the functions further comprise: … (i) changing the display of the first control representation from the expanded format back to the compact format, … [Claim 1, “removing the one or more transport controls from the modified particular control representation, thereby causing the graphical interface to display the particular control representation without the one or more transport controls, and”].
However, claim 1 of U.S. Patent No. 11023199, and Gayles do not teach “after processing the input associated with the first control representation of the plurality of control representations via the graphical user interface, … (ii) 217/335,14214-0305-CON0621 (0388547) repositioning one or more of the other control representations within the graphical user interface so that the one or 
On the other hand, Hudson Jr does teach “after processing the input associated with the first control representation of the plurality of control representations via the graphical user interface, … (ii) 217/335,14214-0305-CON0621 (0388547) repositioning one or more of the other control representations within the graphical user interface so that the one or more other control representations are displayed in the compact format within the graphical user interface without overlapping display of the first control representation in the compact format within the graphical user interface.”
Hudson Jr discloses that a user may expand a group by selecting the expand/collapse widget 30 shown in Fig 5 [See ¶-22]. The user may select item C which causes the system to collapse group 24A from the expanded state (“after processing the input”) [See ¶-22, 28]. A skilled artisan would understand Fig 5 shows that group 24B is repositioned as compared to Fig 1. Fig 5 also shows group 24B does not overlap group 24A, both of which are in their collapsed form [See ¶-28-29, 22].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified claim 1 of U.S. Patent No. 11023199, and Gayles’ expansion input to incorporate the teachings of Hudson Jr's expanding/collapsing.
Motivation to do so would be to provide a compact yet flexible grouping mechanism for different modes of usage of a UI, as taught by Hudson Jr [See ¶-4]. Additional motivation to do so would be because it would be applying a known  
As to claim 12, claim 9 of U.S. Patent No. 11023199, and Gayles disclose the method of claim 11, further comprising: … (i) changing the display of the first control representation from the expanded format back to the compact format, … [Claim 9, “removing the one or more transport controls from the modified particular control representation, thereby causing the graphical interface to display the particular control representation without the one or more transport controls, and”].
However, claim 9 of U.S. Patent No. 11023199, and Gayles do not teach “after processing the input associated with the first control representation of the plurality of control representations via the graphical user interface, … (ii) repositioning one or more of the other control representations within the graphical user interface so that the one or more other control representations are displayed in the compact format within the graphical user interface without overlapping display of the first control representation in the compact format within the graphical user interface.”
On the other hand, Hudson Jr does teach “after processing the input associated with the first control representation of the plurality of control representations via the graphical user interface, … (ii) 217/335,14214-0305-CON0621 (0388547) repositioning one or more of the other control representations within the graphical user interface so that the one or more other control representations are displayed in the compact format within the graphical user interface 
Hudson Jr discloses that a user may expand a group by selecting the expand/collapse widget 30 shown in Fig 5 [See ¶-22]. The user may select item C which causes the system to collapse group 24A from the expanded state (“after processing the input”) [See ¶-22, 28]. A skilled artisan would understand Fig 5 shows that group 24B is repositioned as compared to Fig 1. Fig 5 also shows group 24B does not overlap group 24A, both of which are in their collapsed form [See ¶-28-29, 22].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified claim 9 of U.S. Patent No. 11023199, and Gayles’ expansion input to incorporate the teachings of Hudson Jr's expanding/collapsing.
Motivation to do so would be to provide a compact yet flexible grouping mechanism for different modes of usage of a UI, as taught by Hudson Jr [See ¶-4]. Additional motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Hudson Jr's expanding/collapsing would have predictably resulted in allowing for efficient use of the screen space while allowing the user to quickly access other groups. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gayles et al (US 20150088966 A1 thereafter “Gayles”), in view of Hudson Jr (US 20070186183 A1).
As to claim 1, Gayles discloses a tangible, non-transitory, computer-readable media having instructions encoded therein, wherein the instructions, when executed by one or more processors, cause a control device to perform functions comprising: displaying a plurality of control representations within a graphical user interface, wherein each control representation corresponds to a group of one or more playback devices distinct from the control device, [Fig 5 shows that activity tiles (plurality of control representations) for a plurality of devices 104 may be displayed [See ¶-77, 83-84]. Media devices 104 may be grouped together [¶-19-20]. Each tile may be associated with one or more devices (group of one or more playback devices) [See ¶-83]]
wherein each control representation comprises a visible border that delineates the control representation from other control representations, and [A skilled artisan would understand from Fig 5 that each activity tile 508 includes a bottom and top border (visible border) that separates each activity tile]

after receiving an input associated with a first control representation of the plurality of control representations via the graphical user interface, (i) changing the display of the first control representation from the compact format to an expanded format that comprises at least one playback control within the visible border surrounding the first control representation that is not included in the compact format, … [Fig 6 shows that when selected (receiving an input), the activity tile is expanded to an activity detail view interface (expanded format) [See ¶-89, 92]. Fig 6 shows that expanded activity detail 606, and device control 610 (respectively playback control) are displayed within the expanded view [See ¶-94, 96]. Fig 6 shows that they are displayed within the top and bottom border of the tile view].
However, Gayles does not teach "(ii) repositioning one or more other control representation to different regions of the graphical user interface so that the one or more other control representations are displayed in the compact format within the graphical user interface without overlapping display of the first control representation in the expanded format within the graphical user interface."
On the other hand, Hudson Jr does teach "(ii) repositioning one or more other control representation to different regions of the graphical user interface so that the one or more other control representations are displayed in the compact format within the 
Hudson Jr discloses in Fig 5, groups 24A, 24B, and 24C are in a collapsed state [See ¶-28-29, 23]. The user may expand a group by selecting the expand/collapse widget 30 shown in Fig 5 [See ¶-22]. Fig 1 shows that group 24A (first control representation) is in an expanded state [See ¶-21]. Fig 1 shows that when expanded, the border around group 24A is expanded and items A, B, and D are displayed  [See ¶-16]. A skilled artisan would understand from Figs. 1 and 5 that group 24B (one or more other control representations) in its collapsed form (compact format) is moved to provide space for the additional items in group 24A in its expanded form. Additionally, Fig 1 shows that the borders for groups 24A and 24B do not overlap (without overlapping). The items may be controls or any UI item [See ¶-16].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Gayles' activity tiles to incorporate the teachings of Hudson Jr's expanding/collapsing.
Motivation to do so would be to provide a compact yet flexible grouping mechanism for different modes of usage of a UI, as taught by Hudson Jr [See ¶-4]. Additional motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Hudson Jr's expanding/collapsing would have predictably resulted in allowing for efficient use of the screen space while allowing the user to quickly access other groups.
As to claim 2, Gayles, and Hudson Jr disclose the tangible, non-transitory computer readable media of claim 1, wherein the functions further comprise: after processing the input associated with the first control representation of the plurality of control representations via the graphical user interface, (i) changing the display of the first control representation from the expanded format back to the compact format, and [Hudson Jr, The user may select item C which causes the system to collapse group 24A from the expanded state [See ¶-22, 28]]
(ii) repositioning one or more of the other control representations within the graphical user interface so that the one or more other control representations are displayed in the compact format within the graphical user interface without overlapping display of the first control representation in the compact format within the graphical user interface [Hudson Jr, A skilled artisan would understand Fig 5 shows that group 24B is repositioned as compared to Fig 1. Fig 5 also shows group 24B does not overlap group 24A, both of which are in their collapsed form [See ¶-28-29, 22]].
[Examiner's note: The limitation "one or more of: …" denotes a markush claim, which means a claim that recites a list of alternatively useable species regardless of format. The broadest reasonable interpretation of the limitation requires only one from the list to be taught. Thus the teaching of "(i) initiating playback of media content" teaches the entire limitation]
As to claim 3, Gayles, and Hudson Jr disclose the tangible, non-transitory computer readable media of claim 1, wherein the at least one playback control comprises a control for one or more of: (i) initiating playback of media content, … [Gayles, Fig 6 shows that when selected (receiving an input), the activity tile is initiating playback of media content") [See ¶-94, 96]].
As to claim 4, Gayles, and Hudson Jr disclose the tangible, non-transitory, computer-readable media of claim 1, displaying a plurality of control representations within a graphical user interface comprises displaying the first control representation in a first region occupying a first area within the graphical user interface, and [Hudson Jr, Fig 5 shows group 24A (first control representation) occupies a first area in a collapsed form, and include a plurality of groups (plurality of control representations) [See ¶-28]]
wherein changing the display of the first control representation from the compact format to an expanded format comprises expanding the visible border and the first region to occupy a second area within the graphical user interface that is larger than the first area [Hudson Jr, Fig 1 shows that when expanded, the border around group 24A is expanded [See ¶-16]. Further, a skilled artisan would understand that group 24A occupies a larger area when expanded in Fig 1, as compared to its collapsed form in Fig 5].
As to claim 10, Gayles, and Hudson Jr disclose the tangible, non-transitory, computer-readable media of claim 1, wherein changing the display of the first control representation from the compact format to an expanded format that comprises at least one playback control within the visible border surrounding the first control representation that is not included in the compact format comprises modifying the first control representation to include an indication of media content that the group of one or more 
As to claim 11, Gayles discloses a method performed by a control device, the method comprising: displaying a plurality of control representations within a graphical user interface, wherein each control representation corresponds to a group of one or more playback devices distinct from the control device, [Fig 5 shows that activity tiles (plurality of control representations) for a plurality of devices 104 may be displayed [See ¶-77, 83-84]. Media devices 104 may be grouped together [¶-19-20]. Each tile may be associated with one or more devices (group of one or more playback devices) [See ¶-83]]
wherein each control representation comprises a visible border that delineates the control representation from other control representations, and [A skilled artisan would understand from Fig 5 that each activity tile 508 includes a bottom and top border (visible border) that separates each activity tile]
wherein each control representation is displayed according to a compact format; and [Fig 6 shows that when selected, the activity tile is expanded [See ¶-89, 92]. Thus a skilled artisan would understand that the activity tiles in Fig 5 are collapsed (compact format)]

However, Gayles does not teach "(ii) repositioning one or more other control representation to different regions of the graphical user interface so that the one or more other control representations are displayed in the compact format within the graphical user interface without overlapping display of the first control representation in the expanded format within the graphical user interface."
On the other hand, Hudson Jr does teach "(ii) repositioning one or more other control representation to different regions of the graphical user interface so that the one or more other control representations are displayed in the compact format within the graphical user interface without overlapping display of the first control representation in the expanded format within the graphical user interface."
Hudson Jr discloses in Fig 5, groups 24A, 24B, and 24C are in a collapsed state [See ¶-28-29, 23]. The user may expand a group by selecting the expand/collapse widget 30 shown in Fig 5 [See ¶-22]. Fig 1 shows that group 24A (first control 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Gayles' activity tiles to incorporate the teachings of Hudson Jr's expanding/collapsing.
Motivation to do so would be to provide a compact yet flexible grouping mechanism for different modes of usage of a UI, as taught by Hudson Jr [See ¶-4]. Additional motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Hudson Jr's expanding/collapsing would have predictably resulted in allowing for efficient use of the screen space while allowing the user to quickly access other groups.
As to claim 12, Gayles, and Hudson Jr disclose the method of claim 11, further comprising: after processing the input associated with the first control representation of the plurality of control representations via the graphical user interface, (i) changing the display of the first control representation from the expanded format back to the compact format, and [Hudson Jr, The user may select item C which causes the system to collapse group 24A from the expanded state [See ¶-22, 28]]

[Examiner's note: The limitation "one or more of: …" denotes a markush claim, which means a claim that recites a list of alternatively useable species regardless of format. The broadest reasonable interpretation of the limitation requires only one from the list to be taught. Thus the teaching of "(i) initiating playback of media content" teaches the entire limitation]
As to claim 13, Gayles, and Hudson Jr disclose the method of claim 11, wherein the at least one playback control comprises a control for one or more of. (i) initiating playback of media content, … [Gayles, Fig 6 shows that when selected (receiving an input), the activity tile is expanded to an activity detail view interface (expanded format) [See ¶-89, 92]. Fig 6 shows that device control 610 is displayed within the expanded view, and that it is used to play the content on additional or different devices ("initiating playback of media content") [See ¶-94, 96]].
As to claim 14, Gayles, and Hudson Jr disclose the method of claim 11, displaying a plurality of control representations within a graphical user interface comprises displaying the first control representation in a first region occupying a first area within the graphical user interface, and [Hudson Jr, Fig 5 shows group 24A (first 
wherein changing the display of the first control representation from the compact format to an expanded format comprises expanding the visible border and the first region to occupy a second area within the graphical user interface that is larger than the first area [Hudson Jr, Fig 1 shows that when expanded, the border around group 24A is expanded [See ¶-16]. Further, a skilled artisan would understand that group 24A occupies a larger area when expanded in Fig 1, as compared to its collapsed form in Fig 5].
As to claim 20, Gayles, and Hudson Jr disclose the method of claim 11, wherein changing the display of the first control representation from the compact format to an expanded format that comprises at least one playback control within the visible border surrounding the first control representation that is not included in the compact format comprises modifying the first control representation to include an indication of media content that the group of one or more playback devices is configured to play [Gayles, Fig 6 shows that when selected (receiving an input), the activity tile is expanded to an activity detail view interface (expanded format) [See ¶-89, 92]. Fig 6 shows that expanded activity detail 606 (indication of media content) is displayed within the expanded view [See ¶-94, 96]. Fig 6 shows that they are displayed within the top and bottom border of the tile view. The expanded activity detail 606 (indication of media content) provides additional information about the activity [See ¶-94]].

Claims 5-7, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Gayles et al (US 20150088966 A1 thereafter “Gayles”), in view of Hudson Jr (US 20070186183 A1), in view of Cannistraro et al (US 20140109138 A1 thereafter “Cannistraro”).
As to claim 5, Gayles, and Hudson Jr disclose the tangible, non-transitory, computer-readable media of claim 1, wherein changing the display of the first control representation from the compact format to an expanded format that comprises at least one playback control within the visible border surrounding the first control representation that is not included in the compact format … [Gayles, Fig 6 shows that when selected (receiving an input), the activity tile is expanded to an activity detail view interface (expanded format) [See ¶-89, 92]. Fig 6 shows that expanded activity detail 606, and device control 610 (respectively playback control) are displayed within the expanded view [See ¶-94, 96]. Fig 6 shows that they are displayed within the top and bottom border of the tile view].
However, Gayles, and Hudson Jr do not teach "comprises modifying the first control representation to include a volume control icon configured to control a volume of the group of one or more playback devices."
On the other hand, Cannistraro does teach "comprises modifying the first control representation to include a volume control icon configured to control a volume of the group of one or more playback devices."
Cannistraro discloses that a plurality of devices are shown in Fig 4B [See ¶-36]. When the user selects an arrow for a bedroom device (group of one or more playback 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Gayles' activity tiles, and Hudson Jr's expanding/collapsing to incorporate the teachings of Cannistraro's volume control display.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Cannistraro's volume control display would have predictably resulted in allowing the user to quickly and easily control the volume of devices.
As to claim 6, Gayles, and Hudson Jr disclose the tangible, non-transitory, computer-readable media of claim 1, wherein changing the display of the first control representation from the compact format to an expanded format that comprises at least one playback control within the visible border surrounding the first control representation that is not included in the compact format … [Gayles, Fig 6 shows that when selected (receiving an input), the activity tile is expanded to an activity detail view interface (expanded format) [See ¶-89, 92]. Fig 6 shows that expanded activity detail 606, and device control 610 (respectively playback control) are displayed within the expanded view [See ¶-94, 96]. Fig 6 shows that they are displayed within the top and bottom border of the tile view].
However, Gayles, and Hudson Jr do not teach "comprises modifying the first control representation to include a volume control icon configured to control a volume of one playback device in the group of one or more playback devices."

Cannistraro discloses that a plurality of devices are shown in Fig 4b [See ¶-36]. When the user selects an arrow for a bedroom device (one playback device), a volume slider 427 is shown in Fig 4C which controls the volume of the device [See ¶-40].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Gayles' activity tiles, and Hudson Jr's expanding/collapsing to incorporate the teachings of Cannistraro's volume control display.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Cannistraro's volume control display would have predictably resulted in allowing the user to quickly and easily control the volume of devices.
As to claim 7, Gayles, Hudson Jr, and Cannistraro disclose the tangible, non-transitory, computer-readable media of claim 6, wherein the volume control icon comprises a slider control icon [Cannistraro, When the user selects an arrow for a bedroom device (one playback device), a volume slider 427 is shown in Fig 4C which controls the volume of the device [See ¶-40]].
As to claim 15, Gayles, and Hudson Jr disclose the method of claim 11, wherein changing the display of the first control representation from the compact format to an expanded format that comprises at least one playback control within the visible border surrounding the first control representation that is not included in the compact format … 
However, Gayles, and Hudson Jr do not teach "comprises modifying the first control representation to include a volume control icon configured to control a volume of the group of one or more playback devices."
On the other hand, Cannistraro does teach "comprises modifying the first control representation to include a volume control icon configured to control a volume of the group of one or more playback devices."
Cannistraro discloses that a plurality of devices are shown in Fig 4B [See ¶-36]. When the user selects an arrow for a bedroom device (group of one or more playback devices), a volume slider 427 is shown in Fig 4C which controls the volume of the device [See ¶-40].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Gayles' activity tiles, and Hudson Jr's expanding/collapsing to incorporate the teachings of Cannistraro's volume control display.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Cannistraro's volume control display would have predictably resulted in allowing the user to quickly and easily control the volume of devices.
As to claim 16, Gayles, and Hudson Jr disclose the method of claim 11, wherein changing the display of the first control representation from the compact format to an expanded format that comprises at least one playback control within the visible border surrounding the first control representation that is not included in the compact format … [Gayles, Fig 6 shows that when selected (receiving an input), the activity tile is expanded to an activity detail view interface (expanded format) [See ¶-89, 92]. Fig 6 shows that expanded activity detail 606, and device control 610 (respectively playback control) are displayed within the expanded view [See ¶-94, 96]. Fig 6 shows that they are displayed within the top and bottom border of the tile view].
However, Gayles, and Hudson Jr do not teach "comprises modifying the first control representation to include a volume control icon configured to control a volume of one playback device in the group of one or more playback devices."
On the other hand, Cannistraro does teach "comprises modifying the first control representation to include a volume control icon configured to control a volume of one playback device in the group of one or more playback devices."
Cannistraro discloses that a plurality of devices are shown in Fig 4b [See ¶-36]. When the user selects an arrow for a bedroom device (one playback device), a volume slider 427 is shown in Fig 4C which controls the volume of the device [See ¶-40].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Gayles' activity tiles, and Hudson Jr's expanding/collapsing to incorporate the teachings of Cannistraro's volume control display.

As to claim 17, Gayles, Hudson Jr, and Cannistraro disclose the method of claim 16, wherein the volume control icon comprises a slider control icon [Cannistraro, When the user selects an arrow for a bedroom device (one playback device), a volume slider 427 is shown in Fig 4C which controls the volume of the device [See ¶-40]].
Claims 8, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gayles et al (US 20150088966 A1 thereafter “Gayles”), in view of Hudson Jr (US 20070186183 A1), in view of Fyke et al (US 20140122589 A1 thereafter “Fyke”).
As to claim 8, Gayles, and Hudson Jr disclose the tangible, non-transitory, computer-readable media of claim 1, wherein changing the display of the first control representation from the compact format to an expanded format that comprises at least one playback control within the visible border surrounding the first control representation that is not included in the compact format comprises modifying the first control representation to include a [control] … [Gayles, Fig 6 shows that when selected (receiving an input), the activity tile is expanded to an activity detail view interface (expanded format) [See ¶-89, 92]. Fig 6 shows that expanded activity detail 606, and device control 610 (control) are displayed within the expanded view [See ¶-94, 96]. Fig 6 shows that they are displayed within the top and bottom border of the tile view]. 

On the other hand, Fyke does teach "a shuffle control icon configured to cause the group of one or more playback devices to play back media content queued for playback in random order."
Fyke discloses a system wherein a source device 300 may stream songs, such as song 4 (515) to a destination device 350 for playback [¶-58]. As shown in figure 5, during the streaming, the device 300 may provide an interface with a shuffle icon at 530 [See ¶-55]. A person having ordinary skill in the art would understand that a shuffle command will randomize play of a playlist (media items). Further, Gayles already discloses controlling a group of devices using playback controls.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Gayles' activity tiles, and Hudson Jr's expanding/collapsing to incorporate the teachings of Fyke’s shuffle control.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Fyke’s shuffle control would have predictably resulted in providing a user with easy access to a shuffle control and randomize the playback content.
As to claim 18, Gayles, and Hudson Jr disclose the method of claim 11, wherein changing the display of the first control representation from the compact format to an expanded format that comprises at least one playback control within the visible border 
However, Gayles, and Hudson Jr do not teach "a shuffle control icon configured to cause the group of one or more playback devices to play back media content queued for playback in random order."
On the other hand, Fyke does teach "a shuffle control icon configured to cause the group of one or more playback devices to play back media content queued for playback in random order."
Fyke discloses a system wherein a source device 300 may stream songs, such as song 4 (515) to a destination device 350 for playback [¶-58]. As shown in figure 5, during the streaming, the device 300 may provide an interface with a shuffle icon at 530 [See ¶-55]. A person having ordinary skill in the art would understand that a shuffle command will randomize play of a playlist (media items). Further, Gayles already discloses controlling a group of devices using playback controls.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Gayles' activity tiles, and Hudson Jr's expanding/collapsing to incorporate the teachings of Fyke’s shuffle control.
.
Claims 9, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gayles et al (US 20150088966 A1 thereafter “Gayles”), in view of Hudson Jr (US 20070186183 A1), in view of Christine Chan – “Control Your iDevice's Music With Tunes Remote” (thereafter “Chan”) with publication date 11/15/2011.
As to claim 9, Gayles, and Hudson Jr disclose the tangible, non-transitory, computer-readable media of claim 1, wherein changing the display of the first control representation from the compact format to an expanded format that comprises at least one playback control within the visible border surrounding the first control representation that is not included in the compact format comprises modifying the first control representation to include a [control] … [Gayles, Fig 6 shows that when selected (receiving an input), the activity tile is expanded to an activity detail view interface (expanded format) [See ¶-89, 92]. Fig 6 shows that expanded activity detail 606, and device control 610 (control) are displayed within the expanded view [See ¶-94, 96]. Fig 6 shows that they are displayed within the top and bottom border of the tile view]. 
However, Gayles, and Hudson Jr do not teach "a repeat control icon configured to cause the group of one or more playback devices to repeat playback of media content queued for playback."

Chan discloses a system that is used to remotely control playback on “iDevices” [See Pg 2, ¶-1]. The displayed controls include a repeat option [See Pg 3, ¶-2]. The repeat control option (repeat control icon) may be also displayed on an iPhone or iPad which is used to remotely control another iDevice [See Pg 3, ¶-7-8]. A person having ordinary skill in the art would have understood that a repeat control option would cause either a song (media content) or playlist (media content) to repeatedly play back.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Gayles' activity tiles, and Hudson Jr's expanding/collapsing to incorporate the teachings of Chan’s repeat control.
Motivation to do so would be because it is the combining of prior art elements according to known methods to yield predictable results. The known technique of Chan’s repeat control would have predictably resulted in providing a user with the ability to easily repeat playback of the same content.
As to claim 19, Gayles, and Hudson Jr disclose the method of claim 11, wherein changing the display of the first control representation from the compact format to an expanded format that comprises at least one playback control within the visible border surrounding the first control representation that is not included in the compact format comprises modifying the first control representation to include a [control] … [Gayles, Fig 6 shows that when selected (receiving an input), the activity tile is expanded to an activity detail view interface (expanded format) [See ¶-89, 92]. Fig 6 shows that 
However, Gayles, and Hudson Jr do not teach "a repeat control icon configured to cause the group of one or more playback devices to repeat playback of media content queued for playback."
On the other hand, Chan does teach "a repeat control icon configured to cause the group of one or more playback devices to repeat playback of media content queued for playback."
Chan discloses a system that is used to remotely control playback on “iDevices” [See Pg 2, ¶-1]. The displayed controls include a repeat option [See Pg 3, ¶-2]. The repeat control option (repeat control icon) may be also displayed on an iPhone or iPad which is used to remotely control another iDevice [See Pg 3, ¶-7-8]. A person having ordinary skill in the art would have understood that a repeat control option would cause either a song (media content) or playlist (media content) to repeatedly play back.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Gayles' activity tiles, and Hudson Jr's expanding/collapsing to incorporate the teachings of Chan’s repeat control.
Motivation to do so would be because it is the combining of prior art elements according to known methods to yield predictable results. The known technique of Chan’s repeat control would have predictably resulted in providing a user with the ability to easily repeat playback of the same content.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTO BORJA/Primary Examiner, Art Unit 2173